DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 21 March 2022. Claims 19, 26, 29 and 32-33 have been amended. Claims 1-17 and 27-28 have been cancelled. No claims have been added. Therefore, claims 18-26 and 29-33 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 29, lines 2-4 recite "The closing cover has integrally molded journals, for plug reception in fork-shaped plug moldings of the housing and wherein the housing has integrally molded journals for the plug reception in fork-shaped plug moldings of the closing cover". The applicant's originally filed specification discloses "The closing cover can thus have integrally molded journals, for the plug reception in plug moldings of the housing or the housing can have integrally molded journals for the plug reception in plug moldings of the closing cover", see para. [0016] lines 1-5, and further discloses " Journals 28, which point to the outside and protrude freely, are thus preferably integrally molded to the closing cover 8, each approximately on the end side of a longitudinal outer edge of the closing cover 8, for plug- reception in the plug moldings 29 of the housing 9. The plug moldings 29 are formed in the shape of pocket-shaped grooves, which are arranged on the housing wall inner side and which are designed so as to be open facing towards the upper edge 13 of the housing 9 and inwards, i.e. towards each other in respect of the pivot axis 10", see para. [0055], and "The plug moldings 29 of the housing 9, the journals 28 of the closing cover 8, as well as the plug moldings 33 thereof and the journals 34 of the mouthpiece 6 are centrally permeated jointly by the geometric pivot axis 10 in the plug connection position", see para. [0064]. Figures 13-16 of the originally filed drawings show the plug moldings 29 of the housing 9 and the journals 28 of the closing cover 8. However, neither the originally filed drawings nor specification disclose that both the housing and closing cover each include integrally molded journals and fork-shaped plug moldings, instead, it appears that only one of the housing OR closing cover includes the journals while the other structure has in the plug moldings. Therefore, the limitation is new matter.
Any remaining dependent claims are rejected upon dependency of a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, line 17 recites the term “level with” and it is unclear if the applicant intends for the first pivot axis to be on the same plane as the second pivot axis or if both the first pivot axis and second pivot axis are horizontally level with respect to a floor. 
Regarding claim 26, line 14 recites the term “level with” and it is unclear if the applicant intends for the first pivot axis to be on the same plane as the second pivot axis or if both the first pivot axis and second pivot axis are horizontally level with respect to a floor.
	Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 23 and 25, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Slover et al. (1,525,665 A).
Regarding claim 18, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (the device is a dry powder inhaler which uses dry powder contained in capsules, see abstract), comprising a housing (bottom casing 4) having a bottom and an upper opening (the bottom casing 4 is shown to have a lower bottom surface and an upper opening to receive a capsule chamber 11, see fig. 2), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closure cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected via a hinge 10 to be pivoted by the user, see fig. 2 and para. [0089] lines 4-8), wherein a first pivot axis is formed, which, in respect of a side view in which geometric axis of the pivot axis is represented as a point (the first pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the first pivot axis is represented in the form of a point, see fig. 2), is arranged next to a same side of the capsule receiver 11, wherein the first pivot axis is arranged closer to the capsule receiver 11 in a use state of the device (the first pivot axis is arranged close to the capsule receiver 11 and is closest to the capsule receiver 11 during the use state of the device, see fig. 2), the closing cover 3 and the mouthpiece 2 is pivotable about the first pivot axis and, wherein the closure cap 1, the mouthpiece 2, and the closing cover 1 are each hinged so as to be pivotable about the first pivot axis (the closing cover 3 and mouthpiece 2 are pivoted about the first pivot axis and the closure cap 1, mouthpiece 2 and closing cover 1 are all hinged, on hinge 10, to be pivotable about the first pivot axis, see fig. 2 and para. [0089] lines 1-4), which is fixedly mounted to the housing 4 (the first pivot axis is fixedly mounted, via hinge 10, on the housing 4, see fig. 2), and wherein the first pivot axis is formed on the housing (the first pivot axis, formed via hinge 10 on the housing 4, is formed on the housing 4, see fig. 2).
Bilgic discloses everything as claimed including the first pivot axis where the closure cap 1, mouthpiece 2 and closing cover 3 are pivotable about the first pivot axis, see fig. 2, but lacks a detailed description of a second pivot axis represented as a point, the second pivot axis being arranged next the first pivot axis, with only the closure cap is pivotable about the second pivot axis and that the second pivot axis is disposed level with or below the first pivot axis.
However, in figures 1-2 Slover teaches that a second pivot axis (the second pivot axis is located along the axis of hinge 9), represented as a point (the second pivot axis is shown to be represented as a point, see fig. 2), is arranged next a first pivot axis (the first pivot axis is located along the axis of hinge 5 on the interior of the device and the second pivot axis is shown to be arranged next to the first pivot axis, the second pivot axis being located along the exterior of the device, see fig. 2), with only a closure cap 10 being pivotable about the second pivot axis and that the second pivot axis is disposed below the first pivot axis (the closure cap 10 is shown to be arranged on and pivotable on second pivot axis, see fig. 2, and a convex mirror 7 is shown to be arranged on and pivotable on a first pivot axis, see fig. 2 and page 1 lines 54-62; the second pivot axis is shown to be disposed below the first pivot axis). Bilgic discloses the claimed invention except for second pivot axis where the closure cap is only pivotable on the second pivot axis. Therefore, it would have been an obvious matter of design choice to modify Bilgic’s housing to have a second pivot axis with the closure cap mounted on the second pivot axis, the second pivot axis being represented as a point and being arranged next to and disposed below the first pivot axis, as taught by Slover, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Bilgic device discloses that the first pivot axis, as disclosed by Bilgic, is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis, as taught by Slover, are separate but run in a same direction and are immovable relative to one another (the first pivot axis, as taught by Bilgic, includes the mouthpiece and closuring cover which are closest to the capsule receiver compared to the second pivot axis, as taught by Slover, which is closer to the bottom of the housing and, as the first pivot axis is separate from the second pivot axis, see fig. 2 of Slover, the first pivot axis does not move when only the second pivot axis is moved and the second pivot axis does not move when only the first pivot axis is moved, the first and second pivot axis being different but running along the same direction on the housing, see fig. 2 of Bilgic and fig. 2 of Slover), and the second pivot axis is shown to be disposed below the first pivot axis (the first pivot axis, having the mouthpiece and closing cover, as disclosed by Bilgic, is shown to be above the second pivot axis, having the closure cap as taught by Slover, as the first pivot axis is shown to be positioned on the bottom of the housing, see fig. 2 of Bilgic and fig. 2 of Slover).
Regarding claim 20, the modified Bilgic device discloses that only two pivot axes (the first pivot axis, as taught by Bilgic and the second pivot axis, as taught by Slover, see fig. 2 of Bilgic and figs. 1-2 of Slover) which comprise the first pivot axis and the second pivot axis, are formed (the first pivot axis and second pivot axis are formed on the housing, see fig. 2 of Bilgic and figs. 1-2 of Slover).
Regarding claim 23, the modified Bilgic device discloses that in respect of the side view, in which the geometric axes of the pivot axes are represented in the form of points (the first pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the first pivot axis is represented in the form of a point, see fig. 2 of Bilgic; the second pivot axis x being represented in the form of a point, see figs. 1-2 of Slover), the pivot axes are positioned such that the mouthpiece and the closure cap extending towards each other without overlap of their outer contours in a most open position (the mouthpiece 2 extends toward the closure cap 1 and the mouthpiece 2 has a protruding structure to prevent the mouthpiece 2 from being rotated more than 90 degrees, see figs. 8-9, such that the mouthpiece’s 2 outer contour does not overlap with the closure cap 1 in a most open position, see fig. 8 and para. [0095] of Bilgic).
Regarding claim 25, the modified Bilgic device discloses that the capsule receiver and the closing cover are connected to each other for a joint pivoting (the capsule receiver 11 is integrally connected with the closing cover 3 and both the capsule receiver and closing cover 3 pivot about the first pivot axis on hinge 10, see fig. 2 and para. [0089] lines 4-8 of Bilgic).
Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (2014/0318538 A1) in view of Wright et al. (2010/0192949 A1).
Regarding claim 19, in figures 1-3 and 7 Bilgic discloses a device for inhaling powdery substances contained in capsules (the device is a dry powder inhaler which uses dry powder contained in capsules, see abstract), comprising a housing (bottom casing 4), a capsule receiver (capsule chamber 11), a closing cover (midplate 3), a mouthpiece 2, and a closure cap (mouthpiece cover 1), the closure cap 1 being designed to simultaneously cover the mouthpiece 2, the closing cover 3 and the capsule receiver 11 (the closure cap 1 is pivoted from an open position, see fig. 2, to a closed position, see fig. 1, to cover the mouthpiece 2, closing cover 3 and capsule receiver 11), wherein the closure cap 1, the mouthpiece 2 and the closing cover 3 are hinged in a pivotable manner (the closure cap 1, mouthpiece 2 and closing cover 3 are connected via a hinge 10 to be pivoted by the user, see fig. 2 and para. [0089] lines 4-8), wherein a pivot axis is formed, which, in respect of a side view in which geometric axis of the pivot axis is represented in the form of a point (the pivot axis is shown to extend along hinge 10 and, with respect to a side view of the housing 4, the geometric axis of the pivot axis is represented in the form of a point, see fig. 2), is arranged next to a same side of the capsule receiver 11, wherein the pivot axis is arranged closer to the capsule receiver 11 in a use state of the device (the pivot axis is arranged close to the capsule receiver 11 and is closest to the capsule receiver 11 during the use state of the device, see fig. 2), the closing cover 3, the mouthpiece 2 and the closure cap 1 are configured to be pivoted together about the pivot axis and (the closing cover 3, the mouthpiece 2 and closure cap 1 are shown to be pivoted together about the pivot axis, see fig. 2), wherein the pivot axis is mounted to an upper side of the closing cover 3 (the pivot axis, formed via hinge 10 on the housing 4, is mounted on the upper left hand side of the closing cover 3, see fig. 2).
Bilgic discloses everything as claimed, including the pivot axis with the closing cover 3 and the closure cap 1 are configured to be pivoted about the second pivot axis (the closing cover 3 and closure cap 1 include holes 3a and 1a respectively to rotate about the second pivot axis via hinge 10, see fig. 2 and para. [0089] lines 4-8), but lacks a detailed description of a first pivot axis being represented as a point, and wherein only the mouthpiece is configured to be pivoted about the first pivot axis and the first pivot axis is mounted to an upper side of the closing cover.
However, in figure 2c and 3a-3b Wright teaches a pivot axis A represented as a point (the pivot axis A being represented as a point along hub 35a axis, see fig. 3A), wherein only a mouthpiece 21 is configured to be pivoted about the pivot axis A, and that the pivot axis A is mounted to an upper side of a closing cover 20 (the mouthpiece 21 pivots about a closing cover 20 and the first pivot axis A is shown to be on an upper side of the closing cover 20, shown to be the upper surface of the closing cover 20 that allows the mouthpiece 21 to rest on the closing cover 20, and the upper side being shown to be above the flat lower supporting surface 67 of the closing cover 20, see fig. 3a and para. [0114] lines 1-6). 
Bilgic discloses the claimed invention except for the mouthpiece being arranged and pivotable on a first pivot axis wherein only the mouthpiece is configured to be pivoted about the first pivot axis and the first pivot axis is mounted to an upper side of the closing cover. Therefore, it would have been an obvious matter of design choice to modify Bilgic’s mouthpiece to be mounted on a first pivot axis that is mounted on the closing cover, separate from the pivot axis having the closing cover and closure cap, as taught by Wright, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
The modified Bilgic device discloses that the pivot axis, as disclosed by Bilgic, having the closing cover and closure cap is a second pivot axis (the closing cover 3 and closure cap 1 are mounted on the second pivot axis which is represented as a point along hinge 10, see fig. 2 and para. [0089] lines 4-8 of Bilgic), and that the first pivot axis, as taught by Wright, is arranged closer to the capsule receiver in a use state of the device, that the first pivot axis and the second pivot axis are separate but run in the same direction (the first pivot axis is mounted on the closing cover, as taught by Wright, and is closest to the capsule receiver when compared to the second pivot axis, as taught by Bilgic, which is closer to the exterior of the housing and, the first pivot axis and second pivot axis being different but running along the same direction on the housing, see fig. 2 of Bilgic and fig. 2c of Wright, the first pivot axis being shown to be mounted on the upper side of the closing cover, see fig. 3a of Wright).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic and Slover et al. as applied to claim 18 above, and further in view of Wright et al. (2010/0192949 A1).
Regarding claims 21-22, the modified Bilgic device discloses the first and second pivot axes with the mouthpiece and closing cover being pivoted about the first pivot axis (the mouthpiece 2 and closing cover 3 are pivoted about the hinge 10 of the first pivot axis, see fig. 2 of Bilgic), but lacks a detailed description of a third pivot axis, which can be pivoted together with the closing cover, is formed on the closing cover and, wherein, only the mouthpiece is pivotable about the third pivot axis.
However, in figure 2c and 3a-3b Wright teaches a pivot axis A, which can be pivoted together with the closing cover 20, is formed on the closing cover 20 and, wherein, only the mouthpiece 21 can be pivoted about the pivot axis A (the mouthpiece 21 pivots about a closing cover 20 via the pivot axis A). The modified Bilgic device discloses the claimed invention except for third pivot axis which can be pivoted together with the closing cover. Therefore, it would have been an obvious matter of design choice to modify the modified Bilgic closing cover to have a third pivot axis with only the mouthpiece being pivoted about the first pivot axis, as taught by Wright, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic and Slover et al. as applied to claim 18 above, and further in view of Bhide et al. (10,556,069 B2).
Regarding claim 24, the modified Bilgic device discloses everything as claimed including the mouthpiece and closing cover being configured to pivot together, see fig. 2 of Bilgic, but lacks a detailed description of the mouthpiece and the closing cover are configured to be locked with each other for a joint pivoting.
However, in figures 1-3 Bhide teaches that a mouthpiece 3 and a closing cover 4 are locked with each other for joint pivoting (the closing cover 4 is securely attached to the mouthpiece 3, via hinge 6, such that the closing cover 4 is locked with the mouthpiece 3 and both the mouthpiece 3 and closing cover 4 jointly pivoted, see fig. 3 and col. 4 lines 4-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Bilgic first pivot axis to have the mouthpiece and closing cover be locked together for joint pivoting, as taught by Bhide, to more securely connect the mouthpiece and closing cover to prevent the mouthpiece and closing cover from accidently becoming detached from each other.
Claims 26, 29-31 and 33, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic and Slover et al. as applied to claim 18 above, and further in view of Siwek (5,071,033 A).
Regarding claim 26, the modified Bilgic device discloses everything as claimed, including the housing, capsule receiver, closing cover mouthpiece, closure cap and first pivot axis (as disclosed by Bilgic) and the second pivot axis (as taught by Slover) as recited in the rejection of claim 18 above.
The modified Bilgic device discloses that the closing cover is connected to the housing 4 (the closing cover 3 is connected, via hinge 10, to the housing 4, see fig. 2 and para. [0089] lines 4-8 of Bilgic), but lacks a detailed description of the closing cover being directly plug-connected to the housing.
However, in figures 1-2 Siwek teaches that a closing cover 31 is directly plug-connected to a housing 14 (the closing cover 31 includes integrally molded journals 29 for plug reception in fork-shaped plug moldings 24 of the housing 14, see col. 3 line 57 to col. 4 line 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hinge connection of the modified Bilgic device with the direct plug-connection of Siwek’s device since it is merely a substitution of one known type of connecting arrangement with another known type of connecting arrangement, and it appears that the modified Bilgic device would perform equally well when connecting the closing cover and mouthpiece to the housing.
Regarding claim 29, as best understood, the modified Bilgic device discloses that the closing cover has integrally molded journals (the closing cover 31 includes integrally molded journals 29, see fig. 2 of Siwek), for plug reception in fork-shaped plug moldings (the integrally molded journals 29 are snap fit into the fork-shaped plug moldings 24 of the housing 14, see fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Regarding claim 30, the modified Bilgic device discloses that the plug moldings of the housing in the use state of the device are encompassed by an area of the closing cover (the plug moldings, as taught by Siwek, of the housing 4, which receive the journals, as taught by Siwek, of closing cover 3, are encompassed by journals of the closing cover 3 when the device is assembled and in use, see figs. 2 and 12 and para. [0089] lines 4-8 of Bilgic and fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Regarding claim 31, the modified Bilgic device discloses that each one of the journals has a cross section comprising an annular wall (the journals, as taught by Siwek, of the closing cover are shown to be curved such that its cross-section has an annular shape and therefore comprises an annular wall, see fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Regarding claim 33, the modified Bilgic device discloses that plug directions (the plug directions run along the axis that the hinge 10 extends along, a first plug direction running in a direction starting between the journals, as taught by Siwek, of the closing cover 3 and extending toward the front of housing 4 and a second plug direction, running in an opposite direction, starting between the journals of the closing cover 3 and extending toward the back of the housing 4, see fig. 2 and 12 of Bilgic and fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek) for obtaining the plug connections between the closing cover and the housing, and between the mouthpiece and the closing cover, draws an acute or right angle to one another, when the plug directions are viewed projected into a plane perpendicular to the geometric pivot axis of the closing cover, in a radial direction to the geometric pivot axis (when the closure cap 3 is pivoted such that the closure cap 3 is at a 90 degree angle with the housing 2, the plug directions, as recited above, would draw an acute angle with one another when projected onto a plane, the plane shown as a vertical plane extending from the center of the housing 2, see figs. 1-2 of Slover, the plane being perpendicular to the geometric pivot axis, shown as the axis of hinge 10 in fig. 2 of Bilgic and fig. 2 and col. 3 line 57 to col. 4 line 3 of Siwek).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic,  Slover et al. and Siwek as applied to claim 26 above, and further in view of Orest et al. (SE 1,550,964 A1).
Regarding claim 32, the modified Bilgic device discloses that the mouthpiece is pivoted together with the closing cover, but lacks a detailed description of the closing cover having a plug molding for a journal of the mouthpiece.
However, in figure 1 Orest teaches that a closing cover 34 includes a plug molding 24 for a journal 22 of the mouthpiece 12 (the closing cover 34 is shown to have fork-shaped plug moldings 24 for plug reception with a journal 22 of the mouthpiece 12, see page 5 lines 10-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection between the mouthpiece and closing cover of the modified Bilgic device with the connection between the mouthpiece and closing cover of Orest’s device since it is merely a substitution of one known type of connecting arrangement with another known type of connecting arrangement, and it appears that the modified Bilgic device would perform equally well when connecting the mouthpiece to the closing cover.
Response to Arguments
Applicant’s arguments, with regard to the Von Schuckmann (2015/0059747 A1) as recited on page 9 lines 7-17 and page 10 lines 3-6 with respect to claims 18 and 26, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The arguments, as recited on page 10 lines 10-14, for the limitation of the direct plug connections, as recited in claim 26, are moot because a new ground of rejection, made with Siwek (5,071,033 A), is relied upon to disclose the recited limitations.
Applicant’s arguments, see the remarks filed 21 March 2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant's arguments, of the remarks filed 21 March 2022, have been fully considered but they are not persuasive. 
On page 8 line 18 to page 19 line 1 and page 11 lines 9-11, applicant argues “As already outlined previously, Bilgic has only the single pivot axis, and not a first pivot axis and a second pivot axis. There is no need and no intention for a further pivot axis in Bilgic” … “There is no reason why one would separate the pivot axis of Bilgic into two pivot axes where there is no advantage to do so”.
However, Bilgic teaches a hinge 10 and that the closure cap 1, mouthpiece 2 and closing cover 3 are mounted on the hinge 10, see fig. 2 of Bilgic. Bilgic is therefore considered to be concerned with providing a hinged structure that allows a user to access all components of the inhaler. Slover, is relied upon to teach that components of a storage device are pivoted about separate hinges such that a user can access different components in the storage device, see figs. 1-2 of Slover. Therefore, Slover is considered to be concerned with providing an alternative hinged structure that allows a user to access components of a storage device. It would have been obvious to one of ordinary skill in the art, seeking to provide Bilgic with an alternative hinge structure, to modify Bilgic with the teaching of Slover such that the closure cap is on a separate hinge from the mouthpiece and closing cover of Bilgic. The modification is considered to involve a change in the form of the hinged structure of the Bilgic inhaler. Therefore, the rejections of claims 18 and 26 as recited above are maintained.
On page 11 lines 1-3, applicant argues “Again, it is outlined in the office action that Bilgic would disclose the pivot axis being a second pivot axis. This is not understandable based on what is outlined above”.
However, as recited in the rejection of claim 19 above, Bilgic discloses the pivot axis, along hinge 10, having the closure cap 1, mouthpiece 2 and closing cover 3, see fig. 2 of Bilgic. Bilgic is considered to be concerned with providing a hinged structure that allows a user to access all components of the inhaler. Wright, is relied upon to teach that a mouthpiece 21 is arranged on a closing cover 20 and pivoted along a pivot axis A on the closing cover 20, see figs. 2c and 3a-3b of Wright. Therefore, Wright is considered to be concerned with providing an alternative hinged structure that allows a user to pivot a mouthpiece along the platform that the mouthpiece is mounted on. It would have been obvious to one of ordinary skill in the art, seeking to provide Bilgic with an alternative hinge structure, to modify Bilgic with the teaching of Wright such that the mouthpiece is on a separate hinge that is mounted on closing cover of Bilgic. The modification is considered to involve a change in the form of the hinged structure of the Bilgic inhaler. Therefore, the rejections of claim 19 as recited above is maintained.
On page 11 lines 6-9, applicant argues “Applicant submits that a combination of Wright with Bilgic would not have been obvious prior to the priority date of present application. The device of Wright makes no sense with a pivotable closing cover. A closing cover within the meaning of the invention is even not present”
However, as clarified in the rejection of claim 19 and as recited in the arguments above, the Wright device is not modified to include a pivotable closing cover. Bilgic is modified to include the teaching of Wright to have the mouthpiece mounted on a pivot axis, separate from the pivot axis of Bilgic, where the pivot axis is arranged on the closing cover of Bilgic.
On page 11 lines 17-19, applicant argues “Neither reference teaches two pivot axes that are used to pivot different elements of the inhaler, and both of which pivot the mouthpiece”
However, as clarified in the rejection of claim 19 and as recited in the arguments above, the Wright device is not modified to include a pivotable closing cover. Bilgic is modified to include the teaching of Wright to have the mouthpiece mounted on a pivot axis, separate from the pivot axis of Bilgic, where the pivot axis is arranged on the closing cover of Bilgic. Since Bilgic is considered to be concerned with providing a hinged structure that allows a user to access all components of the inhaler and since Wright is considered to be concerned with providing an alternative hinged structure that allows a user to pivot a mouthpiece along the platform that the mouthpiece is mounted on. It would have been obvious to one of ordinary skill in the art, seeking to provide Bilgic with an alternative hinge structure, to modify Bilgic with the teaching of Wright such that the mouthpiece is on a separate hinge that is mounted on closing cover of Bilgic. The modification is considered to involve a change in the form of the hinged structure of the Bilgic inhaler. Therefore, the rejections of claim 19 as recited above is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Apodaca et al. (9,095,198 B2), Limongi et al. (2013/0284202 A1), Pires (2008/0257376 A1), Washington (2008/0173324 A), Roberts (7,351,215 B1) and Wallace (1,541,451 A) are cited to show a second pivot axis being below a first pivot axis.
Yuhara (6,240,930 B1) and McDerment et al. (2017/0056608 A1) are cited to show forked shaped plug moldings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785